     Case 19-11781-LSS      Doc 819-3     Filed 06/10/20     Page 1 of 2




                                 Exhibit I

            List of Proposed Officers for the Reorganized Debtors



     Name                           Position                 Affiliations (If Any)

 John L. Hendrix         President and Chief Executive     Sole owner of HEX L.L.C.
                                    Officer                   and indirect majority
                                                           owner of HEX Cook Inlet
                                                                      LLC

Richard Dusenbery            Chief Operating Officer       Indirect minority owner of
                                                             HEX Cook Inlet LLC

Kevin Hemenway               Chief Financial Officer                 None
     Case 19-11781-LSS       Doc 819-3     Filed 06/10/20     Page 2 of 2




       Redline of List of Proposed Officers for the Reorganized Debtors



     Name                            Position                 Affiliations (If Any)

 John L. Hendrix          President and Chief Executive     Sole owner of HEX L.L.C.
                                     Officer                   and indirect majority
                                                            owner of HEX Cook Inlet
                                                                       LLC

Richard Dusenbery            Chief Operating Officer        Indirect minority owner of
                                                              HEX Cook Inlet LLC

Kevin Hemenway               Chief Financial Officer                  None
